Case 2:20-cv-00611-TC-JCB Document 24 Filed 10/26/20 PageID.86 Page 1 of 6




_____________________________________________________________________________

       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH,
                             CENTRAL DIVISION



  GENEVIEVE HEALY-PETRIK,                                ORDER AND MEMORANDUM
  an individual,                                                DECISION
                 Plaintiff,

 v.                                                             Case No. 2:20-cv-611
                                                                Judge Tena Campbell
 STATE FARM FIRE AND CASUALTY
 COMPANY, an Illinois corporation,

                        Defendant.




       Defendant State Farm Fire and Casualty Company (State Farm) moves this court to

dismiss Plaintiff Genevieve Healy-Petrik’s third cause of action of “bad faith.” (Def.’s Mot. to

Dismiss, ECF No. 3.) Ms. Healy-Petrik, who has an insurance policy from State Farm, claims

that State Farm’s actions and inactions concerning the insurance policy constitute bad faith.

(Compl. at 5.) For the following reasons, the court finds that Ms. Healy-Petrik’s bad faith claim

is not a plausible claim for relief under Utah law. Accordingly, the court dismisses Plaintiff’s

third cause of action and Defendant’s motion to dismiss is GRANTED. The court rejects

Defendant’s request for attorney’s fees.

                                              DISCUSSION

       Ms. Healy-Petrik brings three causes of action against State Farm: 1) breach of contract;

2) breach of duty of good faith and fair dealing; and 3) bad faith. (Compl. at 3–6.) Ms. Healy-

Petrik’s claims pertain to a property insurance policy that she obtained from State Farm. When

Ms. Healy-Petrik suffered roof damage, she contacted State Farm to open an insurance claim.

                                                     1
Case 2:20-cv-00611-TC-JCB Document 24 Filed 10/26/20 PageID.87 Page 2 of 6




State Farm agreed to cover a portion of the roof damage but not the full property loss. Ms.

Healy-Petrik alleges that State Farm’s actions and inactions constituted bad faith when State

Farm failed to properly investigate the claim, refused to value the damaged roof with a similar

replacement, and did not provide a copy of the insurance policy nor identify the portions of the

insurance policy that supported it decisions. (Compl. at 2–3, 5.)

         A defendant is entitled to dismissal under Rule 12(b)(6) when the complaint, standing

alone, is legally insufficient to state a plausible claim for relief. Sutton v. Utah State Sch. for the

Deaf and Blind, 173 F.3d 1226, 1236 (10th Cir. 1999).When considering a motion to dismiss for

failure to state a claim, the court takes all well-pleaded facts in the complaint as true. Cory v.

Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009). But the court is not bound to accept

conclusory statements and formulaic recitations of legal elements. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007).

    I.      Ms. Healy-Petrik’s third cause of action for bad faith is not a plausible claim for

            relief.

         The relationship between Ms. Healy-Petrik and State Farm arises from a contract—the

property insurance policy. The policy creates a first-party insurance relationship that defines the

parties’ duties and obligations. Johnsen & Allphin Properties, LLC v. First Am. Title Ins. Co.,

No. 2:12-CV-740-DN-PMW, 2016 WL 6459579, at *2 (D. Utah Oct. 31, 2016). In a first-party

insurance situation, “duties and obligations [] are contractual rather than fiduciary, and without

more, a breach of Defendant's implied or express duties can give rise only to a cause of action in

contract, not one in tort.” Johnsen & Allphin Properties, 2016 WL 6459579, at *2; see also Beck

v. Farmers Ins. Exch., 701 P.2d 795, 800 (Utah 1985) (“No relationship of trust and reliance is

created by the contract; [the contract] simply obligates the insurer to pay claims submitted by the



                                                       2
Case 2:20-cv-00611-TC-JCB Document 24 Filed 10/26/20 PageID.88 Page 3 of 6




insured in accordance with the contract”). Accordingly, Utah does not recognize tort causes of

action in a first-party relationship between an insurer and its insured. Beck, 701 P.2d at 800–01;

see also Crabb v. State Farm Fire & Cas. Co., No. 2:04-CV-00454 PGC, 2006 WL 1214998, at

*10 (D. Utah May 4, 2006); Tucker v. State Farm Mut. Auto. Ins. Co., 53 P.3d 947, 951 (Utah

2002).

         Because Utah does not recognize Ms. Healy-Petrik’s bad faith claim under tort law, the

court construes it as a contract claim. But as a contract claim, the bad faith claim is

fundamentally the same as Ms. Healy-Petrik’s second claim for breach of good faith and fair

dealing. The terms “bad faith” and “breach of good faith and fair dealing” are used

interchangeably in Utah contract cases. See, e.g. Stapley v. Minnesota Life Ins. Co., No. 2:17-

CV-653, 2019 WL 2023721, at *3 (D. Utah May 8, 2019) (referring to the allegation that a party

“breached the implied covenant of good faith and fair dealing and acted in bad faith” as one

singular claim); Christiansen v. Farmers Ins. Exch., 116 P.3d 259, 260 (Utah 2005) (describing

the same claim first as “breach . . . of the implied covenant of good faith and fair dealing” and

later as “the bad faith claim.”). Because Ms. Healy-Petrik already alleges breach of good faith

and fair dealing as her second cause of action, her third bad faith claim is duplicative.

         Ms. Healy-Petrik acknowledges that her third claim of bad faith is not truly

distinguishable from her second claim of breach of good faith and fair dealing. “Plaintiff is

willing to dismiss the bad faith claim to the extent the Court finds that it is entirely duplicative of

the breach of the duty of good faith and fair dealing claim, with the caveat that to the extent

caselaw refers to ‘bad faith’ claims, those holdings and theories are potentially applicable under

either the breach of contract claim or the breach of the duty of good faith and fair dealing claim.”

(Pl.’s Opp’n, at 3, ECF No. 15.)



                                                       3
Case 2:20-cv-00611-TC-JCB Document 24 Filed 10/26/20 PageID.89 Page 4 of 6




          The court finds that Ms. Healy-Petrik’s third claim should be dismissed because it is not

legally distinct from her second claim. To the extent cases use the phrase “bad faith”

interchangeably with “breach of good faith and fair dealing,” Ms. Healy-Petrik may still utilize

the theories and holdings of those cases in advancing her second claim for breach of good faith

and fair dealing.

    II.      State Farm is not entitled to attorney’s fees.

          State Farm requests that the court award attorney’s fees for the time and expense State

Farm incurred by filing its motion to dismiss. (Def.’s Mot. to Dismiss at 7.) For a court to award

attorney’s fees to a prevailing party, the court must determine that the action was 1) without

merit and 2) not brought or asserted in good faith. Utah Code Ann. § 78B-5-825.

          To determine whether a claim is without merit, a court asks whether the claim is

“frivolous or of little weight or importance having no basis in law or fact.” Migliore v.

Livingston Financial, LLC, 347 P.3d 394, 403 (Utah 2015). Here, Ms. Healy-Petrik’s bad faith

claim had no basis in law, since it is not recognized as a distinct cause of action separate from

her second claim of breach of good faith and fair dealing. Her bad faith claim has no separate

weight or importance, and as a result it is without merit.

          To find that a claim was not brought in good faith, a court must determine that at least

one of the following factors existed: (i) the party lacked an honest belief in the propriety of the

activities in question; (ii) the party intended to take unconscionable advantage of others; or (iii)

the party intended to or acted with the knowledge that the activities in question would hinder,

delay, or defraud others. Migliore, 347 P.3d at 403. There must be sufficient evidence in the

record to support a finding that at least one of the factors existed. Id.




                                                       4
Case 2:20-cv-00611-TC-JCB Document 24 Filed 10/26/20 PageID.90 Page 5 of 6




       Here, State Farm has not sufficiently shown that Ms. Healy-Petrik did not act in good

faith. State Farm notes that, before it filed its motion to dismiss, its counsel asked Ms. Healy-

Petrik’s counsel to voluntarily drop the bad faith claim. (Def.’s Mot. to Dismiss 5,7.) Ms. Healy-

Petrik’s counsel refused to do so, “which caused State Farm to incur the time and expense of

bringing this motion.” (Def.’s Reply at 6–7, ECF No. 20.)

       Even though Ms. Healy-Petrik’s counsel refused to drop the bad faith claim, this does not

mean that Ms. Healy-Petrik’s counsel lacked an honest belief in the success of the claim, took

unconscionable advantage of others, or intended to hinder, delay, or defraud others. Ms. Healy-

Petrik states that she filed the bad faith claim “in an abundance of caution” after interpreting the

case law. (Pl.’s Opp’n at 5.) The interchangeable use of “bad faith” with “breach of good faith

and fair dealing” is admittedly confusing, and Ms. Healy-Petrik’s assertion of the bad faith claim

was an honest one, even though the claim itself is without merit. There is no other evidence to

suggest that Ms. Healy-Petrik’s counsel took unconscionable advantage of another or intended to

hinder, delay, or defraud State Farm.

       Because State Farm has not provided sufficient evidence to show that one of the three

Migliore factors existed, the court does not find that Ms. Healy-Petrik did not act in good faith

under Utah Code Ann. § 78B-5-825(1). State Farm is not entitled to attorney’s fees.

                                         CONCLUSION

       For the foregoing reasons, State Farm’s motion to dismiss (ECF No. 3) is GRANTED

and Ms. Healy-Petrik’s third claim is dismissed with prejudice. Attorney’s fees are NOT

AWARDED.




                                                      5
Case 2:20-cv-00611-TC-JCB Document 24 Filed 10/26/20 PageID.91 Page 6 of 6




     DATED this 26th day of October, 2020.

                                                 BY THE COURT:



                                                 ___________________

                                                 TENA CAMPBELL
                                                 U.S. District Court Judge




                                             6
